Electronically Filed
                                                         Supreme Court
                                                         SCWC-15-0000743
                                                         20-DEC-2016
                                                         09:57 AM



                           SCWC-15-0000743

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                      WILLIAM A. CORNELIO, III,
                        Petitioner/Appellant,

                                 vs.

                          STATE OF HAWAI#I,
                   Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
 (CAAP-15-0000743; S.P.P. NO. 15-1-0008(2) (CR. NO. 94-0590(2))

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Appellant William A. Cornelio, III’s

application for writ of certiorari filed on November 7, 2016, is
hereby rejected.

          DATED:    Honolulu, Hawai#i, December 20, 2016.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson